So much of the judgment and order appealed from as disallows the claim of the appellants for reimbursement for caretaker’s wages, and also the charges for expressage, postage, inspection and selling expenses, is reversed upon the law and the facts, and a new hearing concerning those items is directed to be had before Hon. Isaac N. Mills, official referee. The allowances claimed by appellants seem to be justified, but in the present state of the record it does not appear how the sums paid for such care and for miscellaneous expenses are made up, and when and how they were disbursed. According to the record, appellants’ attorney was to submit such proof, but apparently he failed to do so. We think that in justice to the appellants they should have an opportunity properly to present evidence showing the payments above referred to. No costs are allowed to any party. Kelly, P. J., Manning, Young, Kapper and Hagarty, JJ., concur.